NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JOSE TZOMPANTZI-SALAZAR,                          No.     12-72826

              Petitioner,                          Agency No. A200-196-389

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Jose Tzompantzi-Salazar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Cordoba v. Holder, 726 F.3d 1106, 1113 (9th Cir.

2013). We deny in part and grant in part the petition for review, and we remand.

      The record does not compel reversal of the agency’s determination that

Tzompantzi-Salazar failed to establish past persecution or a fear of future

persecution on account of a protected ground. See Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Thus, Tzompantzi-Salazar’s withholding of removal claim fails. See Zetino v.

Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010).

      With respect to CAT relief, substantial evidence does not support the

agency’s finding that Tzompantzi-Salazar failed to establish government

acquiescence, see Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1079-80 (9th

Cir. 2015) (BIA erred by requiring petitioner to also show the “acquiescence” of

the government when the torture was inflicted by public officials themselves);

Madrigal v. Holder, 716 F.3d 499, 509 (9th Cir. 2013) (“an applicant for CAT

relief need not show that the entire foreign government would consent to or

acquiesce in his torture”). Thus, we remand Tzompantzi-Salazar’s CAT claim for

                                          2                                   12-72826
further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                 12-72826